PER CURIAM.
The issue presented by this case is whether Michael Hasan’s aggravated-robbery conviction pursuant to Ohio Rev. Code § 2911.01(A)(1) qualifies as a violent felony under the Armed Career Criminal Act’s (“ACCA”) use-of-force clause. On April 3, 2017, we definitively answered that question. In United States v. Patterson, 853 F.3d 298 (6th Cir. 2017), a unanimous panel of this court held that a conviction under § 2911.01(A)(1) is categorically a violent felony pursuant to the ACCA’s use-of-force clause because the Ohio statute requires proof of the use, attempted use, or threated use of physical force against another person. That resolves this matter. Accordingly, because his Ohio aggravated-robbery conviction qualifies as an ACCA predicate offense, we affirm the district court’s determination that Hasan is an armed career criminal.